DAVIS, Judge.
Charles Gadson, the claimant, appeals a final order denying benefits based upon the Judge of Compensation Claims’ finding that Mr. Gadson did not have an accident on May 23, 1993, which resulted in a compensable injury. The JCC expressly limited the hearing to the question whether Mr. Gadson was entitled to benefits stemming from an accident on that date, and excluded the issue of benefits which might be due to claimant’s alleged September 8, 1993, accident. The JCC did not abuse his discretion in limiting the issues and denying the claimant’s motion for late amendment of the pretrial stipulation. We conclude there was competent substantial evidence to support the ruling below that the claimant did not suffer an accident resulting in compensable injuries on May 23, 1993. We find no merit to any of the other issues raised by the claimant. Accordingly, we affirm.
ERVIN and KAHN, JJ., concur.